STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

THE    SUCCESSION             OF    MICHAEL                                                NO.     2021     CW   1618
WAYNE       FACIANE,          SR.
                                                                                           MARCH      14,        2022




In    Re:          Paula        Faciane,          applying          for     supervisory               writs,          22nd
                   Judicial              District   Court,           Parish    of  St.              Tammany,           No.
                   2020- 31098.




BEFORE:            GUIDRY,          HOLDRIDGE,       AND      CHUTZ,       JJ.


        WRIT       NOT    CONSIDERED.                Relator         failed           to    provide       a    copy     of

the     pertinent             court        minutes       in    violation              of     Uniform          Rules     of

Louisiana          Courts           of    Appeal,    Rule      4- 5( C)(       10).          The    court        further
requires          that        relator       provide       a    copy       of     the        transcript           of    the

hearing on September 22,                         2021,   if    a    new    application              is    filed.


        Supplementation                    of     this        writ        application                and/        or     an

application             for rehearing will      be considered.
                                                            not                                     Uniform        Rules
of    Louisiana          Courts of Appeal, Rules 2- 18. 7 & 4- 9.


        In       the    event           relator     seeks     to     file       a     new        application          with

this        court,        it         must        contain       all         pertinent               documentation,

including              documentation                to     show        that            the         original           writ

application      timely, the missing items noted above,
                        was                              and must

comply with Uniform Rules of Louisiana Courts of Appeal,  Rule 2-
12. 2. Any new application must be filed on or before April 13,
2022 and must contain a copy of this ruling.

                                                              JMG
                                                               GH
                                                              WRC




COURT       OF   APPEAL,           FIRST    CIRCUIT




       DEPUTY          CLERK       OF    COURT
                 FOR    THE    COURT